     Case 20-01796       Doc 114      Filed 12/08/20 Entered 12/09/20 06:10:16             Desc Main
                                       Document     Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                     )         Case No. 20bk01796
 In re:
                                                     )
                                                     )
 Piotr Palider,
                                                     )         Chapter 7
                                                     )
          Debtor.
                                                     )         Judge Timothy A. Barnes

                    ORDER FINDING PIOTR PALIDER IN CIVIL CONTEMPT

       This matter coming to be heard with regard to United States Trustee's Motion for Rule to Show
Cause [Dkt. No. 70] (the “Motion”) against debtor Piotr Palider (“Palider”).

    IT IS HEREBY FOUND THAT:

  A. A video hearing on the Motion was conducted on December 7, 2020 (the “Hearing”), at which
     hearing Adam Brief, counsel for the United States Trustee (the “U.S. Trustee”), and Michael
     Desmond, the chapter 7 trustee appointed in the above-captioned case (the “Chapter 7 Trustee”),
     appeared.

  B. Palider did not appear at the hearing, despite being notified in person of the date, time and manner of
     the hearing at a previous hearing on November 11, 2020 where he was in attendance.

  C. At the November 11, 2020 hearing, Palider was instructed by the court regarding the need for him to
     comply with the terms of the order converting Palider’s case, see Order Granting Motion to Convert
     Case under Chapter 11 to Case under Chapter 7 [Dkt. No. 48, entered on June 8, 2020] (as attached
     hereto as Exhibit A, the “Conversion Order”).

  D. In order to make clear to Palider his unfulfilled duties in the case, the court entered another order
     immediately following the November 11, 2020 hearing, memorializing the in-person instructions
     given to Palider in that hearing. See Order Directing Debtor to Appear at Continued Meeting of
     Creditors, Provide Certain Documents to the Chapter 7 Trustee and [Granting] Other Relief [Dkt.
     No. 102, entered on November 11, 2020] (as attached hereto as Exhibit B, the “Compliance Order”).
     On November 19, 2020 a copy of the Compliance Order was mailed to Palider at the address he
     provided in the November 11, 2020 hearing. See Certificate of Service [Dkt. No. 103].

  E. Despite the foregoing, at the Hearing, the Chapter 7 Trustee reported that Palider remained in
     noncompliance with the terms of the Conversion Order and the Compliance Order, other than item
     #1 on the Compliance Order. The Chapter 7 Trustee reported that the other documents remained
     missing and that Palider had failed to attend the scheduled meeting of creditors under 11 U.S.C. § 341
     by video, as ordered. Video attendance was expressly discussed at the November 11, 2020 hearing
     and was ordered so that, in light of the expressed concerns of the Chapter 7 Trustee that the person
     representing to be Palider on the phone at and the court’s telephonic hearings was in fact Palider, the
     Chapter 7 Trustee could visually match the person speaking with the identification. Instead, Palider
     attended by phone and the meeting was as a result adjourned.
     Case 20-01796        Doc 114     Filed 12/08/20 Entered 12/09/20 06:10:16              Desc Main
                                       Document     Page 2 of 4




  F. In light of the foregoing and based on the record set forth in the Motion and at the various hearings
     thereon, Palider is in contempt of both the Conversion Order and the Compliance Order. Local
     Bankr. R. 9020-1(B) of the U.S. Bankr. Ct. of the N.D. Ill.

IT IS, THEREFORE, HEREBY ORDERED THAT:

 1. To purge his contempt, Palider must attend the next scheduled meeting of the creditors (the
    continued “341 Meeting”). The 341 Meeting is scheduled for December 15, 2020 at 11:00 AM and
    uses video format. If Palider fails to attend the 341 Meeting by video, he will have been deemed
    absent from the 341 Meeting and will have failed to purge his contempt.

 2. To purge his contempt, Palider must also, at least one business day prior to the 341 Meeting, provide
    to the Chapter 7 Trustee the following documents:

     a. Copies of Palider’s 2018 and 2019 state and federal tax returns;

     b. Copies of Palider’s pay advices (paystubs or record of wages paid) for the period from August 7,
        2020 to and including October 7, 2020;

     c. Copies of all bank statements for all accounts over which Palider has signature authority, including
        but not limited to accounts at Bridgeview Bank, PNC Bank and First Midwest Bank for the period
        October 7, 2018 through October 7, 2020, and

     d. A copy of the $100,000 cashier’s check which Palider previously testified under oath that he had in
        his possession, and an accounting of any use of those funds.

 3. The court will context a further hearing on the Motion, the Conversion Order, the Compliance Order
    and this Order on January 4, 2021 at 1:30 p.m. (prevailing Chicago Time). The hearing will be
    conducted by Zoom (meeting id: 6420553389; passcode: 8yG9Lf).

If at the January 4, 2021 hearing the court finds that Palider has failed to purge his contempt, the court may
order the U.S. Marshal to arrest Palider and confine him at the Chicago Metropolitan Correctional Center
until such time as Palider purges his contempt. The court may also order other, specific remedies under this
court’s civil contempt authority.


Dated: December 8, 2020                  ENTERED:


                                                       ______________________________
                                                       __________
                                                                _ __________
                                                                           _ ________
                                                                                   __
                                                                                   __
                                                       Timothy
                                                        Tiimo
                                                           moth
                                                             thyy A.
                                                             th      Barnes
                                                                  A. B a nes
                                                                       ar
                                                       United States Bankruptcy Judge
 Case 20-01796       Doc UNITED
                         114 Filed 12/08/20
                                STATES       Entered 12/09/20
                                        BANKRUPTCY      COURT06:10:16                       Desc Main
                               Document     Page 3 of 4
                           NORTHERN DISTRICT OF ILLINOIS


                                         Eastern Division

In Re:                                        )                  BK No.:     20-01796
PIOTR PALIDER,                                )
                                              )                  Chapter: 11
                                              )
                                                                 Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

                       ORDER CONVERTING CASE UNDER CHAPTER 11
                              TO CASE UNDER CHAPTER 7

       This case comes before the Court on the United States Trustee's motion under 11 U.S.C. §
1112(b) to convert this Chapter 11 case to a case under Chapter 7 and to shorten notice. After notice
shortened to that given and a hearing, the Court orders as follows:

  1.   This case is converted to Chapter 7;

  2.   The Debtor shall,

    a. On or before June 22, 2020, account for and turn over to the Chapter 7 Trustee all records and
property of the estate in his custody or under his control including, but not limited to, all cashier's
checks, money orders, cash and other forms of money, all as required by Fed. R. Bankr. P. 1019(4);

    b. On or before June 22, 2020, file a schedule of all unpaid debts incurred after the
commencement of the Chapter 11 case (including the names and addresses of all creditors) as required
by Fed. R. Bankr. P. 1019(5);

    c. On or before July 8, 2020, file a final report and account as required by Fed. R. Bankr. P.
1019(5); and

    d. On or before June 22, 2020, file the statements and schedules required by Fed. R. Bankr. P.
1019(1) and 1107(b), if such documents have not already been filed.

    3. This matter is set for a status hearing on July 27, 2020 at 1:30 p.m. At the hearing, the Court will
determine whether the Debtor has complied with this order and, if not, consider any requests for further
relief or sanctions against the Debtor as may be required to secure compliance with this order.

                                                              Enter:


                                                                       Timothy A. Barnes
Dated: June 08, 2020                                                   United States Bankruptcy Judge




                                                  ([KLELW$
Case 20-01796            8NITED
                    Doc 114  Filed 12/08/20
                                 STATES      Entered 12/09/20
                                         BANKRUPTCY    COURT 06:10:16                      Desc Main
                              Document
                           NORTHERN         Page
                                      DISTRICT OF4ILLINOIS
                                                   of 4
                                          Eastern Division




 In Re:                                       )                BK No.:      20-01796
                                              )
 PIOTR PALIDER,                               )                Chapter: 7
                                              )
                                              )                Honorable Timothy A. Barnes
                                              )
                Debtor(s)                     )

  ORDER DIRECTING DEBTOR TO APPEAR AT CONTINUED MEETING OF CREDITORS,
  PROVIDE CERTAIN DOCUMENTS TO THE CHAPTER 7 TRUSTEE AND OTHER RELIEF

        This case having come before the Court for a continued hearing on the U.S. Trustee’s Motion
 for Rule to Show Cause Requiring Piotr Palider to Show Cause Why He Should Not Be Held in
 Contempt, and after hearing representations by the Debtor, the Chapter 7 Trustee and the U.S. Trustee,

    DEBTOR PIOTR PALIDER IS ORDERED to:

    Appear by video at the continued Zoom Meeting of Creditors, on December 1, 2020 at 11:00 a.m., by
 following the instructions within the Zoom app or browser using the meeting code and password below:

    Meeting ID: 642 055 3389
    Passcode: 8yG9Lf

     DEBTOR PIOTR PALIDER IS FURTHER ORDERED to provide the Chapter 7 Trustee, Michael
 Desmond, the following documents by November 30, 2020 at 12:00 PM:
     1. Copies of his driver's license and his social security card;
     2. Copies of his 2018 and 2019 Tax Returns;
     3. Copies of his pay advices for the period August 7, 2020 through October 7, 2020;
     4. Copies of all bank statements for all accounts over which he has signature authority, including but
 not limited to accounts at Bridgeview Bank, PNC Bank and First Midwest Bank for the period October
 7, 2018 through October 7, 2020, and
    5. A copy of the $100,000 cashier's check which he previously testified under oath that he had in his
 possession, and an accounting of any use of those funds.

    This matter is continued to December 7, 2020 at 1:30 PM for a status hearing to determine whether
 Debtor Piotr Palider has complied with this order. The hearing shall be conducted via Zoom or Zoom
 for Government using the instructions set forth on the Court's website at:

      https://www.ilnb.uscourts.gov/content/judge-timothy-barnes

                                                              Enter:


                                                                       Honorable
                                                                       H     bl Timothy
                                                                             bl  Ti thh A.
                                                                                        A Barnes
                                                                                           B
 Dated: 11.18.2020                                                     United States Bankruptcy Judge


                                                                                       Rev: 20170105_bko


                                                  ([KLELW%
